Citation Nr: 0115990	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for recurrent dislocations 
of the left (minor) shoulder, with severe post-traumatic 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied an increased rating for the 
shoulder disability as well as a total disability rating 
based upon individual unemployability (TDIU) in January 1998.  
The veteran appealed.  At a hearing before the Board of 
Veterans' Appeals (Board) in March 2001, the veteran withdrew 
his appeal concerning a TDIU.  Accordingly, Board 
jurisdiction attaches only to the issue of an increased 
rating for the left shoulder disability.  38 U.S.C.A. § 7104 
(West 1991).  


FINDING OF FACT

The left shoulder disability is manifested by postoperative 
changes, traumatic changes and mild atrophy.  He retains 
functional use above the midway point from the side.    


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's recurrent dislocations of the left 
(minor) shoulder, with severe post-traumatic degenerative 
joint disease have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71 
(including Plate I), 4.71a, Diagnostic Codes 5010, 5200, 
5201, 5202, 5203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and supplemental statements 
of the case, informing him of the evidence necessary to 
substantiate his claim and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran has not 
referenced any unobtained evidence that might be relevant to 
his claim.  There are of record VA outpatient treatment 
reports, as well as detailed VA examination reports and 
private medical records relating to his claim and which are 
adequate for rating purposes, and the veteran and his spouse 
were afforded the opportunity to and did provide testimony 
during a hearing in March 2001.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  During the hearing, the veteran was asked by 
the Board member about whether his left shoulder currently 
dislocates and as to the type and degree of limitation of 
motion and functional impairment and impact on employment, 
and information about treatment was obtained.  That 
information, when reviewed in light of the evidence in the 
claims folder, shows that all available pertinent evidence is 
of record.  Questions during the hearing were framed in an 
effort to develop evidence pertinent to the claim and to 
explore fully the basis for claimed entitlement.  The veteran 
was permitted to submit additional medical records at the 
time of the hearing and a few days later a letter from him 
waiving original RO consideration of them was accepted.  In 
this case, the Board finds that VA has compled with the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  It is concluded that the 
actions of the Board Member meet the requirements of VCAA and 
38 C.F.R. § 3.103. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of VCAA have been complied with regarding 
VA's duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.

Schedular consideration

In June 1976, the RO granted service connection for recurrent 
dislocation of the left shoulder and assigned a 20 percent 
rating.  It noted that the veteran had had surgery of it in 
March 1976 after complaining of dislocations.  

The veteran is right handed.  He testified to this effect 
during his March 2001 hearing before the undersigned.  
Therefore, his left shoulder is his minor shoulder.  

In April 1997, the veteran applied for an increased rating.  
Since then, he appealed the RO's decision denying more than a 
20 percent rating, with pertinent statements being that the 
shoulder disability warrants an increased rating because the 
disability, including functional impairment due to pain, 
warrants a higher rating than the 20 percent rating currently 
assigned.

In a January 1998 rating decision, the disability was amended 
to include post-traumatic degenerative joint disease.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's principal complaints and areas of impairment 
concern limitation of motion and limitation of function, 
including due to pain.  He testified during his March 2001 
hearing that he could raise his left arm to a point slightly 
below midway between the shoulder level and the side, and 
that sometimes he would have pain throughout the range of its 
motion rather than just towards its extremes.  He could hold 
things above his head, but it would be painful.  The shoulder 
has not dislocated since the surgery he had.  His lifting and 
pushing down abilities are impaired.  If he had to use a 
hammer with his left hand, it would cause pain, but he could 
do it.  He would not automatically use his left hand anymore 
for things like that, however.  At times, he would 
intentionally use his left shoulder, to try to loosen it up.  
He stated that he could lift groceries out of the car and 
pick up weights, even heavy ones, but that getting them above 
his waist was another story.  

The January 1996 private medical examination report indicates 
that the veteran had forward flexion of his left shoulder to 
110 degrees.  Another January 1996 private evaluation report 
indicates that he could abduct his left shoulder to 90 
degrees.  August 1997 and June 1999 VA orthopedic examination 
reports indicate that he could forward flex and abduct his 
shoulder to 90 degrees.  A March 2001 private examination 
report indicates that he has severe arthritis of the 
glenohumeral joint.  

Arthritis is rated based upon limitation of motion.  
38 C.F.R. § 4.71, Diagnostic Code 5003.  Under Diagnostic 
Code 5201, limitation of motion of the minor arm to 25 
degrees from the side warrants a 30 percent rating, and 
limitation of motion of the arm to midway between the side 
and the shoulder level, or to the shoulder level, warrants a 
20 percent rating.  The veteran does not have or nearly 
approximate limitation of motion of his arm to 25 degrees 
from the side, and in fact, he testified that he does not.  
Instead, the limitation of motion more nearly approximates 
limitation of motion to the shoulder level or to between 
midway and the shoulder level.  Therefore, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5201.  
See 38 C.F.R. §§ 4.40, 4.59, 4.71a; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Another pertinent schedular vehicle for obtaining an 
increased rating would be to demonstrate that there 
functional impairment including due to pain, weakness, more 
motion than normal, excess fatigability or incoordination.  
Functional loss due to less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and painful movement, supported by adequate 
pathology, is to be adequately compensated.  38 C.F.R. §§ 
4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-
206 (1995).  The provisions of 38 C.F.R. § 4.40, however, 
while indicating that parts which become painful on use must 
be considered to be seriously disabled, also indicate that a 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

In this regard, the Board notes that the veteran was found to 
have external rotation to neutral on private examination in 
January 1996, and internal rotation "limited" to the 
posterolateral buttock.  (Normal shoulder ranges of motion 
for VA purposes are 180 degrees of elevation and abduction, 
and 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I (2000).)  He had no point 
tenderness over the acromioclavicular joint and he had no 
atrophy of the infraspinatus or supraspinatus fossa.  Distal 
neurological examination was normal.  Later that month on 
evaluation by another physician, he had 90 degrees of 
abduction, no external rotation, and minimal internal 
rotation.

VA evaluations in April 1997 and August 1997 reveal that the 
veteran was very busy doing carpentry work on his home.  He 
had minimal left deltoid muscle atrophy and no swelling on VA 
examination in August 1997.  Also at that time, he had 
painful motion.  His motions were flexion to 90 degrees, 
extension to 30 degrees, external rotation to 20 degrees, 
internal rotation to 90 degrees, abduction to 90 degrees, and 
adduction to 50 degrees.  

At the time of the VA examination in June 1999, the veteran 
had forward flexion, abduction, and internal rotation to 90 
degrees, and no external rotation.  There was no pain to 
palpation, and no increased heat or swelling, but there was 
mild atrophy of the infraspinatus, supraspinatus, and deltoid 
muscles.  Glenohumeral scapula motion was nil.  The diagnoses 
were post left shoulder dislocation and frozen left shoulder.  

On private examination in March 2001, the veteran's left 
shoulder ranges of motion included abduction to about 80 
degrees and forward elevation to about 80 degrees, both with 
pain.  On externally rotating, the veteran could touch the 
mid part of his lower back, but with pain.  External rotation 
with his arm in front of him was to about 20 degrees.  He had 
good grip strength in his left upper extremity and normal 
motor and sensory function to his forearm and hand.  He had a 
positive impingement sign with an abrupt stoppage of motion.

Based on the clinical findings, including an absence of point 
tenderness, pain on palpation, increased heat, and swelling, 
and as to the range of motion present, and in light of the 
fact that there is no excess joint motion present and only 
mild atrophy of the musculature, and good grip strength and 
motor and sensory function, the Board concludes that a higher 
rating than 20 percent is not warranted.  There is an absence 
of actual limitation of motion or the functional equivalent 
of limitation of motion of the arm to 25 degrees from the 
side.  In regard to the veteran's testimony as to functional 
impairment due to pain, etc., the Board notes that the 
testimony that the veteran provided during the hearing, 
including as to functional impairment, was competent and 
credible, and the Board accepts it.  However, the testimony 
he provided does not provide a basis for increasing his 
rating.  It is clear from both his testimony and the medical 
evidence that the veteran's range of motion and that the 
other functional impairments, including those produce by 
pain, vary.  However, the testimony and the clinical evidence 
show that an increased rating is not warranted in light of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Considering these 
provisions, the degree of functional impairment present is 
one more nearly approximating a left shoulder disability with 
motion limited to midway to the shoulder level or to the 
shoulder level than it is to one with motion limited to 25 
degrees from the side.  

Stated differently, even when we accept everything the 
veteran states as true, his actual range of motion and 
functional impairment (as reported by him) warrants no more 
than a 20 percent evaluation.

Next, the veteran's disability was originally rated under 
Diagnostic Code 5203, which rates based upon dislocation and 
has a maximum 20 percent rating.  The veteran testified 
during his hearing in March 2001 that his shoulder no longer 
dislocates.  The clinical and examination records do not show 
complaints or clinical findings of current dislocations, and 
the June 1999 VA examination report indicates that that 
motion at the glenohumeral scapular joint is nil.  Therefore, 
consideration of that Diagnostic Code would not be of 
assistance to him under the circumstances.  

The provisions of Diagnostic Code 5202 rate based upon the 
frequency of dislocations and guarding up to the 20 percent 
disability rating level, then go on to rate based upon 
fibrous union of the humerus, nonunion of the humerus, and 
loss of head of the shoulder, ratable as 40, 50, and 70 
percent, respectively.  The medical evidence shows that the 
veteran does not have any of these or that his disability is 
analogous to any of these.  Therefore, this Diagnostic Code 
is not of assistance to him under the circumstances.  

The veteran does not have or allege that he has ankylosis of 
the scapulohumeral articulation either, so Diagnostic Code 
5200, which rates based on the existence of ankylosis, is not 
for application either. 


Extraschedular consideration

Review of the record reveals that the RO expressly considered 
referral of the veteran's claim for an increased evaluation 
for his left shoulder disability to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  The RO noted the regulation in 
its August 1998 statement of the case and advised the veteran 
in its February 2000 Supplemental Statement of the Case that 
the regular schedular standards were not inadequate.  

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In terms of frequent hospitalizations, the Board notes that 
the last time the veteran was hospitalized for the disability 
at issue was shortly after service discharge when he had 
surgery on his left shoulder.  Accordingly, frequent periods 
of hospitalization are not shown.

In terms of marked interference with employment, the Board 
has reviewed the record and notes that in the veteran's April 
1997 VA Form 21-4138, he stated that had been a carpenter by 
trade and had been unemployed since 1994.  At the time of the 
August 1997 VA examination, the veteran stated that he had 
been a carpenter full time since 1976, and that for the past 
few years, he had been engaging in the profession of teaching 
carpentry and that as of that moment, he was looking for a 
full time teaching position in carpentry.  

Additionally, the veteran reported at the time of the June 
1999 VA examination that he was working full time as a real 
estate broker.  A March 2001 report from his private 
physician indicates that he had worked as a carpenter into 
the early 1990's and then started working "mostly as a 
vocational teacher in carpentry."  The physician felt that 
he was no longer able to do carpentry.  A handwritten medical 
record from that same physician on that same date indicates 
that the veteran was currently employed as a substitute 
teacher.  During the veteran's hearing in March 2001, the 
veteran indicated that his income had dropped way off because 
of his left shoulder disability.

In essence, the evidence shows that he worked as a vocational 
teacher of carpentry, and as a real estate broker full time.  

The veteran has not convinced the Board that his left 
shoulder disability has markedly interfered with his 
employment.  While he may not be able to work full time 
anymore as a carpenter due to his service-connected left 
shoulder disability, he withdrew his claim for TDIU.  He also 
had two other sources of employment during the rating period 
teaching, and full time real estate brokering.  The veteran 
has not shown that his left shoulder disability markedly 
interferes with teaching carpentry or with being a real 
estate broker.  

In light of the above, the Board finds that the veteran's 
service-connected postoperative left shoulder disability with 
degenerative joint disease is most appropriately evaluated as 
20 percent disabling under Diagnostic Code 5201 of the rating 
schedule.  See 38 C.F.R. §§ 4.41, 4.71a; Schafrath, 1 Vet. 
App. at 595- 596.  In finding that an increased evaluation is 
not warranted for the veteran's postoperative left shoulder 
disability, the Board considered the benefit-of-the-doubt 
rule; however, as the preponderance of the evidence is 
against the veteran's claim, such rule is not for 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for recurrent 
dislocations of the left (minor) shoulder, with severe post-
traumatic degenerative joint disease is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

